 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CONTINTENTAL CASUALTY                              No. 2:19-cv-01975-KJM-CKD
      COMPANY,
12
                          Plaintiff,
13                                                       ORDER
              v.
14
      LETHESIA GUZMAN; FAAFETAI
15    ANDRACHEL TALIAOA; L. M., a minor
      by and through her Guardian Ad Litem
16    THOMAS NICHOLS; D. M., and N. M.,
      by and through their Guardian Ad Litem,
17    Patricia Montejano, and DOES 1-10,
      inclusive,
18
                          Defendants.
19

20

21                  On February 25, 2020, the court ordered defendant’s counsel, Tortsten Bassell, to

22   show cause on or before March 3, 2020 (OSC, ECF No. 22), why counsel should not be

23   sanctioned in the amount of $250.00 for failing to appear at the February 13, 2020 scheduling

24   conference. Defendant’s counsel has not answered the court’s order to show cause.

25                  Accordingly, the court sanctions defense counsel in the amount of $250. Counsel

26   shall not relay this cost to his clients. Within seven (7) days of this order, counsel is ordered to

27   remit payment and to file a declaration so stating. Failure to comply will result in additional

28   sanctions.
                                                         1
 1

 2              IT IS SO ORDERED.
 3   DATED: March 13, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    2
